Citation Nr: 0020961	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
acne.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO).  The veteran's personal 
hearing was held before a member of the Board of Veterans' 
Appeals (Board) at the Fort Harrison Medical and Regional 
Office.  


FINDINGS OF FACT

1.  The RO denied service connection for acne in a rating 
decision issued in January 1967.  The veteran appealed the 
decision but after issuance of a Statement of the Case in 
April 1967, he failed to submit a substantive appeal.  

2.  The evidence submitted since the January 1967 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative nor cumulative, 
and is so significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for acne 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1967 
determination wherein the RO denied the claim of service 
connection for acne is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (1999) 
(formerly 38 U.S.C. § 4005(c) (1964)); 38 C.F.R. § 19.153 
(1967) .  

2.  The claim of entitlement to service connection for acne 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the January 1967 
rating decision wherein the RO denied the claim of service 
connection for acne is reported below.

The entrance examination report, dated in February 1966, 
indicates that the veteran had moderate acne at the time of 
entry into service.  The service medical records show that 
the veteran's acne was first noted to be severe in April 
1966.  A treatment record, dated in August 1966, indicates 
that the veteran's acne had gone from "moderate" to 
"severe" and had been "aggravated" by wearing packs, 
physical training and sweating.  He was admitted to Walter 
Reed Army Medical Center later that month for severe acne 
vulgaris.  On admission, much post-acne scarring was noted, 
along with scattered multiple comedones, and the veteran 
reported that the onset of the acne had been approximately 
three years earlier.  He stated that he had developed papules 
and comedones over his face, neck, upper chest and back, for 
which he had been treated by a private dermatologist prior to 
service, to include treatment with antibiotics and lotions, 
as well as drainage of some of the lesions that had become 
pustular and cystic.  The veteran reported that he had 
noticed an increase in the severity of his lesions during 
basic training.  Treatment records show that antibiotics were 
prescribed and that he underwent acne surgery, to include 
cyst injection with a "derma jet."  The records reflect 
that the veteran was discharged in October 1966 for acne 
vulgaris, severe, involving the face, chest and back, 
manifested by comedones, papules, pustules, cysts and 
scarring, noted to have existed prior to service and not in 
the line of duty. In addition, numerous scars of old acne 
lesions were noted to be present over the back.  A Medical 
Board report indicates that the veteran was in fairly good 
control of his acne vulgaris in the hospital setting, but 
noted that he continued to develop new comedones and probably 
would develop new cysts, pustules and scars were he to return 
to the combat or field situation.  The report states that the 
veteran's condition was of such a nature that it would 
require prolonged treatment and concluded that "[t]he 
aggravation of his skin condition, which has occurred during 
military service, has not been of a permanent nature."  
Separation was recommended.  On the Medical Board separation 
report, dated in August 1966, multiple papules, pustules and 
areas of scarring over the back, upper chest and neck, 
including hundreds of comedones, are noted.  The summary of 
defects lists severe acne vulgaris involving the face, chest 
and back, manifested by comedones, papules, pustules, cysts 
and scarring.

In January 1967 the RO denied the veteran's claim.  He 
appealed the denial, and a Statement of the Case was issued.  
No substantive appeal was received.

In his November 1996 application to reopen his claim of 
service connection for acne, the veteran stated that he had 
severe acne on his shoulder and half of his back at service 
entrance but that it had spread to his entire back and chest 
by time of service discharge.  

In a medical opinion rendered by V. Davis, M.D., in February 
1997, Dr. Davis stated that physical examination of the 
veteran revealed active cystic acne and extensive scarring 
over his back and upper shoulders as a result.  Dr. Davis 
opined that the veteran's acne "was extensively exacerbated 
during his period in military service" and noted the 
resulting discharge from service.  Dr. Davis indicated that 
the veteran would probably have acne for the rest of his 
life.  

In statements in support of his claim the veteran indicated 
that during service, he underwent painful, experimental 
treatment, which involved the use of a "derma jet" in an 
attempt to improve his acne.  The veteran stated that the 
treatment was ineffective but left disfiguring scars and and 
"holes" on his back.  

In a rating decision dated in December 1997 the RO denied the 
veteran's application to reopen the claim for service 
connection for acne.  The RO determined that evidence 
submitted in support of reopening the claim was not new and 
material, and specifically, that Dr. Davis' medical opinion 
that acne was exacerbated during service, was 
unsubstantiated.  The veteran appealed.  

At a personal hearing before the undersigned member of the 
Board in June 2000, the veteran testified that he had had 
acne on the top of his shoulders at the time of service 
entrance.  The veteran stated that months later his acne had 
become worse and that he had undergone a procedure using a 
"derma jet" which had left holes and scars on his back.  

Criteria

The unappealed January 1967 rating decision that denied 
entitlement to service connection for acne is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999) (formerly 38 U.S.C. § 4005(c) (1964)); 
38 C.F.R. § 19.153 (1967).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  If the Board determines that 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a), the claim is reopened, and it must next be 
determined whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence.  See Elkins v. West, 12 Vet. App. 209, 219 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


Analysis

The veteran seeks to reopen a claim of entitlement to service 
connection for acne.  The January 1967 rating decision is 
final based on the evidence of record at that time.  

In the instant case, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
January 1967 rating decision.  This evidence includes a 
statement dated in February 1997 from Dr. Davis as well as 
personal hearing testimony and statements in support of the 
claim.  

The above-mentioned medical statement bears directly and 
substantially upon the issue being considered in this case: 
service connection for acne, and specifically, whether the 
veteran's acne was aggravated during service.  Such evidence 
is significant and must be considered in order to fairly 
decide the merits of the claim.  In this regard, the Board 
notes that the February 1997 medical opinion states that 
based on examination, the veteran's acne was aggravated 
during service.  Dr. Davis opined that the veteran's acne 
"was extensively exacerbated during his period in military 
service" noting the resulting discharge.  The specified 
basis of the prior denial of the claim by the RO was that Dr. 
Davis' medical opinion was unsubstantiated.  

The Board notes that while Dr. Davis' treatment records are 
not of record, the report of examination indicates that it 
was based on examination of the veteran in conjunction with 
the veteran's history.  The Board therefore finds that new 
and material evidence has been received since the January 
1967 rating decision, and the veteran's claim is therefore 
reopened.  38 C.F.R. § 3.156(a).  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well-grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well-grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
acne, the first element has been met.  Accordingly, the 
Board's analysis must proceed to a determination of whether 
the veteran's reopened claim is well grounded.

The Board finds that the appellant has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
The record shows medical evidence of acne or residuals 
thereof.  There is also the February 1997 medical opinion 
which links aggravation of the veteran's acne to service.  
Therefore, the Board finds that the veteran has presented a 
well-grounded claim of service connection for acne.  


ORDER

New and material evidence having been presented, the claim 
for service connection for acne is reopened.  The claim of 
service connection for acne is well grounded.  To this extent 
only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
acne is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

There is a medical opinion on file relating aggravation of 
the veteran's acne to service.  However, the basis for that 
opinion is unknown.  Although Dr. Davis' opinion was 
sufficient to establish a well-grounded claim, the matter 
must now be developed in order to decide the claim on the 
merits.  Additionally, there appears to be additional medical 
evidence that should be obtained before the claim is decided.  
Thus, the Board finds it necessary to remand the case for 
further development.  

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2. The veteran should be afforded a VA 
skin examination to determine whether the 
veteran's acne or residuals thereof were 
aggravated during service.  The claims 
folder must be made available to the 
examiner for review before the 
examination. A thorough examination and 
all indicated diagnostic studies should 
be accomplished.  The examiner should 
then review the claims folder and address 
the following:  (1) does the veteran 
currently have acne or residuals of acne; 
(2) did the acne undergo a permanent 
increased in severity during service, and 
if so, was any permanent increase in the 
disability during service due to the 
natural progression of the disease.  The 
report should be legibly written and 
comprehensive.  If necessary, the 
examiner may express an opinion in terms 
of likelihood (that is, more likely, less 
likely or as likely as not).  

3.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record.  If 
the decision remains adverse, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  The veteran need 
take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

